Case: 20-50683     Document: 00515852972         Page: 1    Date Filed: 05/07/2021




           United States Court of Appeals
                for the Fifth Circuit                                  United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                           May 7, 2021
                                  No. 20-50683                             Lyle W. Cayce
                                                                                Clerk

   Texas Democratic Party; Democratic Senatorial
   Campaign Committee; Democratic Congressional
   Campaign Committee; Emily Gilby; Terrell Blodgett,

                                                           Plaintiffs—Appellees,

                                      versus

   Ruth Hughs, in her official capacity as the Texas Secretary of State,

                                                        Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 1:19-CV-1063


   Before Haynes, Graves, and Willett, Circuit Judges.
   Don R. Willett, Circuit Judge:
         Various voters and political organizations sued the Texas Secretary of
   State seeking to enjoin the enforcement of HB 1888, a state law that bars
   counties from operating mobile or pop-up early voting locations. The district
   court denied the Secretary’s sovereign immunity defense. We reverse.
Case: 20-50683          Document: 00515852972               Page: 2   Date Filed: 05/07/2021




                                             No. 20-50683

                                                  I
          Texas law generally requires counties to conduct early voting at their
   main county branch offices. 1 Counties may also conduct early voting at other
   locations. 2 The state statutes classify early voting locations at the main
   county branch offices as “permanent branch” polling places, while other
   early voting locations are called “temporary branch” polling places. 3
          In 2019, the Texas Legislature passed HB 1888, which requires a
   county’s “temporary branch” early voting locations to be open for at least 8
   hours a day on the same days that the county’s main “permanent branch”
   polling place is open, unless the region holding the election has fewer than
   1,000 registered voters. 4 As the Secretary explained in an Election Advisory
   to county officials, HB 1888 banned mobile or pop-up early voting sites. 5
          Before HB 1888, many counties offered pop-up early voting sites near
   college campuses and senior living facilities. For example, Tarrant County
   offered temporary early voting locations at the University of Texas at
   Arlington and Texas Christian University, Williamson County offered one at
   Southwestern University, and Travis County offered them at Huston-
   Tillotson University, St. Edward’s University, and Austin Community
   College. Travis County also set up a pop-up early voting location near the
   Westminster senior living facility in Austin. After HB 1888, counties
   curtailed the use of temporary early voting locations. For the 2019 elections,




          1
              Tex. Elec. Code § 85.061.
          2
              Id. § 85.062.
          3
              Id. §§ 85.061(c), 85.062(g).
          4
            2019 Tex. Sess. Law Serv. ch. 1085 (West) (codified at Tex. Elec. Code
   § 85.064).
          5
              Tex. Sec’y of State, Election Advisory No. 2019-20 (Oct. 9, 2019).




                                                  2
Case: 20-50683          Document: 00515852972             Page: 3    Date Filed: 05/07/2021




                                           No. 20-50683

   Travis County did not offer early voting at the three campuses mentioned
   above or at the Westminster senior living facility.
          In Fall 2019, the Texas Democratic Party, the Democratic Senatorial
   Campaign         Committee,       the     Democratic       Congressional   Campaign
   Committee, the Texas Young Democrats, the Texas College Democrats,
   Southwestern University student Emily Gilby, and Westminster resident
   Terrell Blodgett sued the Secretary of State, alleging that HB 1888 violates
   the First Amendment, the Equal Protection Clause of the Fourteenth
   Amendment, the Twenty-Sixth Amendment, and the Americans with
   Disabilities Act. They sought declaratory relief and an injunction prohibiting
   the Secretary from implementing or enforcing HB 1888.
          The Secretary moved to dismiss on the grounds that sovereign
   immunity barred the suit, that Plaintiffs lacked standing, and that Plaintiffs
   failed to state a claim. The district court dismissed the ADA claim but denied
   the motion in all other respects. The Secretary timely appealed from the
   denial of sovereign immunity.
                                                II
          The plaintiffs asserted subject-matter jurisdiction under 28 U.S.C.
   §§ 1331 and 1343, and we always have jurisdiction to determine our own
   jurisdiction. 6 We have appellate jurisdiction over this interlocutory appeal




          6
              See Brownback v. King, 141 S. Ct. 740, 750 (2021).




                                                 3
Case: 20-50683            Document: 00515852972               Page: 4      Date Filed: 05/07/2021




                                             No. 20-50683

   under 28 U.S.C. § 1291 and the collateral-order doctrine. 7 We review the
   sovereign immunity determination de novo. 8
                                                  III
           The sole issue on appeal is whether this case may proceed under the
   Ex parte Young exception to state sovereign immunity. 9 Ex parte Young allows
   a federal court to enjoin a state official from enforcing state laws that conflict
   with federal law. 10 To be sued under Ex parte Young, the state official must
   “have ‘some connection’ to the state law’s enforcement and threaten to
   exercise that authority.” 11
           Applying our precedents in this area is no easy task. We have not
   outlined a clear test for when a state official is sufficiently connected to the
   enforcement of a state law so as to be a proper defendant under Ex parte
   Young. 12 But we are not writing on a blank slate: A previous panel held that
   the Secretary lacks a sufficient connection to the enforcement of Texas’s
   early voting statutes. In Mi Familia Vota v. Abbott, voters sued the Governor
   and the Secretary of State over early voting protocols during the COVID-19
   pandemic. 13 Relevant here, they challenged the application and enforcement


           7
               P.R. Aqueduct & Sewer Auth. v. Metcalf & Eddy, Inc., 506 U.S. 139, 141 (1993).
           8
                City of Austin v. Paxton, 943 F.3d 993, 997 (5th Cir. 2019).
           9
                209 U.S. 123 (1908).
           10
                Air Evac EMS, Inc. v. Tex. Dep’t of Ins., 851 F.3d 507, 515–16 (5th Cir. 2017).
           11
                Id. at 517 (quoting Ex parte Young, 209 U.S. at 157).
           12
             Tex. Democratic Party v. Abbott, 978 F.3d 168, 179 (5th Cir. 2020) (“This circuit
   has not spoken with conviction about all relevant details of the ‘connection’
   requirement.”); Tex. Democratic Party v. Abbott, 961 F.3d 389, 400 (5th Cir. 2020) (“The
   precise scope of the ‘some connection’ requirement is still unsettled . . . .”); City of Austin,
   943 F.3d at 999 (“What constitutes a sufficient ‘connection to [ ] enforcement’ is not clear
   from our jurisprudence.”).
           13
                977 F.3d 461, 463–66 (5th Cir. 2020).




                                                    4
Case: 20-50683            Document: 00515852972             Page: 5   Date Filed: 05/07/2021




                                             No. 20-50683

   of Texas Election Code § 85.062, which governs the establishment of
   temporary branch early voting locations, and § 85.063, which governs the
   days and hours of voting at permanent branch early voting locations. 14 The
   panel concluded that the Secretary “has no connection to the enforcement
   of . . . Texas Election Code §§ 85.062–85.063” because local officials are
   responsible for administering and enforcing those statutes. 15 Indeed, by
   statute, a local official (typically the county clerk or city secretary) serves as
   the “early voting clerk” responsible for conducting the early voting in each
   election. 16 And the local governing body of the political subdivision (typically
   the county commissioner’s court) is tasked with establishing temporary
   branch polling places. 17 The Secretary plays no role. 18
           Mi Familia Vota controls here. If the Secretary has no connection to
   the enforcement of § 85.062 or § 85.063, then it follows that she has no
   connection to the enforcement of HB 1888, as codified in the neighboring
   § 85.064, which governs the days and hours of voting at temporary branch
   locations.
           Because the Secretary is not sufficiently connected to the enforcement
   of HB 1888, we need not consider her argument that Plaintiffs are seeking
   improper relief under Ex parte Young.



           14
                Id. at 465–66.
           15
                Id. at 468.
           16
                §§ 83.001, 83.002, 83.005.
           17
                § 85.062(a)
           18
              The record in this case confirms what the statutes already make clear. In her
   declaration, the Travis County Clerk attested that she is “responsible for planning and
   implementing elections within the County, which includes planning for and designating
   early voting locations throughout the County, subject to approval of all such locations by
   the Travis County Commissioner’s Court” and that “[i]n Texas, the counties are
   responsible for the costs of running an early voting program.”




                                                  5
Case: 20-50683    Document: 00515852972         Page: 6   Date Filed: 05/07/2021




                                 No. 20-50683

                                     IV
         We REVERSE the district court’s denial of sovereign immunity and
   REMAND from this interlocutory appeal with instructions to dismiss.




                                      6